Citation Nr: 1012957	
Decision Date: 04/06/10    Archive Date: 04/14/10

DOCKET NO.  08-29 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

Whether a July 14, 1982  RO denial of service connection for 
the cause of the Veteran's death involved clear and 
unmistakable error (CUE).  

REPRESENTATION

Appellant represented by:	Michael A. Leonard, Attorney




ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to May 1970 
and from March 1974 to December 1977.  The Veteran died on 
February [redacted], 1982.  The appellant is the Veteran's widow.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a January 2008 rating decision in which the RO found 
that a VA letter dated July 14, 1982, constituted a proper 
and final decision for service connection for the Veteran's 
cause of death, and found that no CUE in the July 14, 1982 
letter.  In February 2008, the appellant filed a notice of 
disagreement (NOD).  A statement of the case (SOC) was 
issued in August 2008, and the appellant filed a substantive 
appeal (via a VA Form 9, Appeal to the Board of Veterans' 
Appeals) in September 2008.


FINDINGS OF FACT

1.  All notification and development actions needed to 
fairly adjudicate each claim on appeal have been 
accomplished.

2.  In April 1982, the appellant filed a claim for 
Dependency and Indemnity Compensation or Death Pension by 
Widow and/or Child.  

3.  In a July 1982 letter, the RO notified the appellant of 
the denial of service connection for the cause of the 
Veteran's death; she did not initiate an appeal.

4..  The appellant has not established, without debate, that 
the correct facts, as they were then known, were not before 
the RO in July 1982; that the RO ignored or incorrectly 
applied the applicable statutory and regulatory provisions 
existing at the time; or that, but for any such alleged 
error, the outcome of the decision would have been 
different.


CONCLUSIONS OF LAW

1.  The July 1982 denial of the April 1982 claim for service 
connection for the cause of the Veteran's death is final.   
38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 
3.160(d), 20.302, 20.1103 (2009).

2.  CUE in the  July 1982 denial of service connection for 
the cause of the Veteran's death has not been established.  
38 C.F.R. §  3.105 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist
	
The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Given the parameters of the law surrounding CUE claims (as 
explained in more detail below), the duties to notify and 
assist imposed by the VCAA are not applicable where CUE is 
claimed, in Board decisions (see Livesay v. Principi, 
15 Vet. App. 165 (2001), or in RO decisions (see Parker v. 
Principi, 15 Vet. App. 407 (2002)).  

Moreover, as  there is otherwise no indication of any 
outstanding duties to notify or assist owed to the 
appellant, the claim on appeal is ready for appellate 
consideration.

II.  Analysis

A.  Whether the April 1982 Claim Was Finally Adjudicated

The term "finally adjudicated claim" means an application, 
formal or informal, which has been allowed or disallowed by 
the agency of original jurisdiction, the action having 
become final by the expiration of one year after the date of 
notice of an award or disallowance, or by denial on 
appellate review, whichever is earlier.  38 C.F.R. § 
3.160(d) (2009).

In April 1982, the appellant, then the Veteran's surviving 
spouse, filed a claim for Dependency and Indemnity 
Compensation or Death Pension by Widow and/or Child.  The 
appellant noted on her claim that she was not claiming that 
the Veteran's death was due to service.  The Board notes 
that while the appellant did not specifically claim 
entitlement to service connection for the cause of the 
Veteran's death, a pertinent regulation provided that a 
claim for death pension would also be considered to be a 
claim for death compensation or dependency and indemnity 
compensation under 38 C.F.R. § 3.152 (1982).

In July 1982, the RO sent the appellant a letter which 
reads, in pertinent part, "We have given careful and 
sympathetic consideration to your claim for death benefits... 
The evidence of record does not show that the veteran's 
death was due to a service connected disability."

As indicated, it appears that the RO construed the 
appellant's April 1982 application as a claim for service 
connection for the cause of the Veteran's death, consistent 
with 38 C.F.R. § 3.152.  In July 1982, the RO notified the 
Veteran that her claim for death benefits had been 
disallowed as the evidence did not show that the Veteran's 
death was due to a service connected disability.  The 
appellant did not initiate an appeal within one year of the 
July 1982 notice letter.  See 38 C.F.R. § 20.200 (2009).  

The appellant's attorney  has argued  that in 1982, the 
requirements for a formal administrative decision for 
character of discharge determination were located in VA 
Manual M21-1, Part II, Chapter 14, paragraph 14.01.  He has 
asserted that, as the requirements for a formal 
administrative decision for a character of discharge 
determination were not met in 1982, the appellant's 1982 
claim for service connection for the cause of the Veteran's 
death has remained open.

The Board acknowledges that an administrative decision 
regarding the character of the Veteran's second period of 
service was not made until April 2004.  However, the matter 
under consideration  is not whether an administrative 
decision regarding the character of the Veteran's second 
period of service was made in 1982, but, rather, whether an 
April 1982 claim for the cause of the Veteran's death was 
adjudicated.  The information located in VA Manual M21-1, 
Part II, Chapter 14, paragraph 14.01 applies to 
administrative decisions for character of discharge 
determinations, not adjudication of service connection 
claims.  Thus, the cited provision is inapplicable to the 
matter under consideration.

The appellant's attorney  has also asserted that the 
July 1982 letter informing the appellant that the Veteran's 
death was not due to a service connected disability does not 
constitute an official VA decision.  In support of this 
argument, the Veteran's attorney stated that VAOPGCPREC 8-93 
supports the position that a letter does not constitute an 
official VA decision.  Unfortunately, a careful reading of 
VAOPGCPREC 8-93 discloses  that the opinion does not support 
the attorney's  argument.

VAOPGCPREC 8-93 discusses a case in which the claimant had 
erroneously received DIC payments for 11 years.  A VA rating 
board determined on August 23, 1982, that the cause of the 
Veteran's death was not service connected.  However, in two 
letters dated in September 1982, VA informed the surviving 
spouse that the claim for DIC had been approved.  VA had 
paid DIC to the surviving spouse.  In January 1993, an 
administrative decision concluded that the award was solely 
an administrative error by VA.  The opinion states, in 
pertinent part, "An actual determination of service 
connection is lacking in this case.  In fact, the only 
determination made concerning service connection was the 
August 1982 rating-board determination that the veteran's 
death was not service connected.  It does not appear that 
the surviving spouse was even informed that the veteran's 
death had been found to be service connected."

The letter discussed in VAOPGCPREC 8-93 did not constitute 
an official VA decision because the letter was incorrect.  A 
decision had been made that the Veteran's death was not 
service connected, yet the letter informed the surviving 
spouse that her claim for DIC had been approved.  That 
situation differs from the present appellant's case in that, 
here, there is no evidence of record which indicates that 
the July 1982 letter was created erroneously through 
administrative error.  Thus, VAOPGCPREC 8-93 does not 
support the attorneyy's  position that the July 1982 letter 
does not constitute an official VA decision.

For all the foregoing reasons, the Board finds that the 
April 1982 claim for service connection for the cause of the 
Veteran's death was adjudicated and denied in nJuly 1982. As 
the appellant did not initiate an appeal with the July 1982 
decision; hence, it  became final.  See 38 U.S.C.A. § 7105; 
38 C.F.R. §§  20.200, 20.302, 20,1103  (2009).  Thus, the 
matter of service connection  for the cause of the Veteran's 
death constitutes is a finally adjudicated claim within the 
meaning of  38 C.F.R. § 3.160 (d) (2009).

B.  CUE in July 1982  Decision

In an October 2007 memorandum, the appellant's attorney 
asserted that  the  RO's failure to make an administrative 
decision regarding the Veteran's character or discharge for 
his period of active duty service from March 15, 1974 to 
December 16, 1977 prior to the July 1982 denial constituted 
CUE.

Under the provisions of 38 C.F.R. § 3.105(a) (2009), 
previous determinations that are final and binding will be 
accepted as correct in the absence of CUE.  However, if the 
evidence establishes CUE, the prior decision will be 
reversed and amended.  A finding of CUE has the same effect 
as if the corrected decision had been made on the date of 
the reversed decision.

In determining whether a prior determination involves CUE, 
the United States Court of Appeals of Veterans Claims 
(Court) has established a three-prong test.  The three 
prongs are: (1) either the correct facts, as they were known 
at the time, were not before the adjudicator (i.e., there 
must be more than simple disagreement on how the facts were 
weighed or evaluated), or the statutory/regulatory 
provisions extant at that time were not correctly applied; 
(2) the error must be "undebatable" and of the sort which, 
if it had not been made, would have manifestly changed the 
outcome at the time it was made; and (3) a determination 
that there was CUE must be based on the record and law that 
existed at the time of the adjudication in question.  
Damrel v. Brown, 6 Vet. App. 242, 245 (1994), citing 
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)(en 
banc).

CUE is a very specific and rare kind of "error."  It is the 
kind of error in fact or law that, when called to the 
attention of later reviewers, compels the conclusion, to 
which reasonable minds could not differ, that the result 
would manifestly have been different but for the error.  
Generally, the correct facts, as they were known at the 
time, were not before the RO, or the statutory and 
regulatory provisions extant at the time were incorrectly 
applied.  Even when the premise of error is accepted, if it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be ipso facto clear 
and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 
(1993), citing Russell, 3 Vet. App. at 313-14.

A determination of CUE must be based on the record and the 
law that existed at the time of the prior adjudication.  
Baldwin v. West, 13 Vet. App. 1 (1999); Caffrey v. Brown, 
6 Vet. App. 377 (1994).

The Board notes that a claim of CUE is a collateral attack 
on an otherwise final rating decision by a VA regional 
office.  Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 
1994).  As such, there is a presumption of validity that 
attaches to a final decision, and when such a decision is 
collaterally attacked the presumption becomes even stronger.  
Fugo, 6 Vet. App. at 43-44.  Therefore, a claimant who seeks 
to obtain retroactive benefits based on CUE has a much 
heavier burden than that placed on a claimant who seeks to 
establish prospective entitlement to VA benefits.  Akins v. 
Derwinski, 1 Vet. App. 228, 231 (1991).  Here, the 
appellant's allegation simply does not meet the criteria 
noted above.  

In this matter, the Veteran died as a result of a self-
inflicted gunshot wound to the head in February 1982.  In 
April 1982, the appellant, then the Veteran's surviving 
spouse, filed a claim for Dependency and Indemnity 
Compensation or Death Pension by Widow and/or Child.  
Although the  appellant noted on her claim that she was not 
claiming that the Veteran's death was due to service, her 
application was, nonetheless, apparently also accepted as a 
claim for service connection for the cause of death, 
consistent with under 38 C.F.R. § 3.152 (1982).

Prior to denying the claim in July 1982, the RO was in 
receipt of service medical records from the Veteran's first 
period of active duty service in the United States Marine 
Corps from June 1966 to May 1970.  The Veteran's records do 
not show complaints or treatment for depression, suicidal 
ideation, or any other psychiatric disorder.  At the time of 
his death, service connection was in effect for an anal 
fissure and a left foot scar.  At the time of the July 1982 
RO decision, the RO was also in receipt of a service record 
from the United States Navy with respect to the Veteran's 
second period of service from March 1974 to December 1977.  
The service record indicated that the "Character of Service" 
was "None - Void Enlistment".  The RO, in July 1982, denied 
the appellant's claim finding no relationship between the 
cause of the Veteran's death and a service-connected 
disability.

In an April 2004 Administrative Decision, the RO 
recharacterized the Veteran's service from March 15, 1974 to 
December 16, 1977 from "Voided Enlistment" to "Honorable".

The Board has carefully considered the appellant's 
contention that the  RO's July 1982 RO denial involved CUE 
because,prior to the denial,  the RO failed to make an 
administrative decision regarding the Veteran's character of 
discharge for the period of March 15, 1974 to December 16, 
1977.  

As an initial procedural matter, the Board notes that the 
appellant did not specifically claim entitlement to service 
connection for the cause of the Veteran's death in 1982.  
However, the Board finds no error in the RO's adjudication 
of such, as pertinent regulation provided that a claim for 
death pension would also be considered to be a claim for 
death compensation or dependency and indemnity compensation.  
38 C.F.R. § 3.152 (1982).

Turning to the appellant's specific contention, the Board 
notes that at the time of the July 1982 decision, VA Manual 
M21-1, Part II, Chapter 14, paragraph 14.01 outlined the 
RO's adjudication responsibility concerning character or 
discharge determinations.  The Board notes  that the VA 
Manual M21-1 does not contain statutory and regulatory 
provisions, and as such, cannot for the basis of a CUE 
claim.  Moreover, in any event, that provision did not 
require the RO to make an administrative decision regarding 
the second period of the Veteran's active duty service at 
the time of the July 1982 decision.  Concerning adjudication 
responsibility, VA Manual M21-1, Part II, Chapter 14, 
paragraph 14.01, subpart (b) states that "[t]he Adjudication 
Division is charged with the responsibility of determining 
whether an other than honorable discharge, an undesirable 
discharge, or a bad conduct discharge was granted under 
conditions other than dishonorable."  At the time of the 
June 1982 RO decision, the Veteran's second period of 
service was characterized as "Void - Enlistment".  Thus, as 
the Veteran's character of service was not other than 
honorable, undesirable, or bad conduct, VA Manual M21-1 did 
not obligate the RO to conduct an administrative 
determination prior to the July 1982 decision.  

Additionally, the Board finds that the failure to consider 
the unrecognized service does not constitute a grave 
procedural error so as to vitiate the finality of the June 
1982 decision.  See generally, Hayre v. West, 188 F.3d 1327 
(Fed. Cir. 1999), Cook v. Principi, 258 F.3d 1311 (Fed. Cir. 
2001).  The Board acknowledges the fact the Veteran's second 
period of service was recently recharacterized as 
"Honorable".  It has recently been determined that the void 
enlistment was caused by recruiter fraud, and was not due to 
action by the Veteran.  However, and as noted above, a 
determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication 
in question.  As the evidence forming the basis for the 
above-noted determination was not received until after the 
June 1982 decision, there can be no CUE in the RO's failure 
to consider such evidence.

Under these circumstances, the Board finds that the 
appellant has simply not established, without debate, that 
the correct facts, as they were then known, were not before 
the RO, or that the RO ignored or incorrectly applied the 
statutory and regulatory provisions applicable at the time 
of the July 1982 denial.  As such, CUE in that determination 
had not been established, and the appeal must be denied.


ORDER

As the July 14, 1982 denial of service connection for the 
cause of the Veteran's death did not involve CUE, the appeal 
is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


